PER CURIAM.
The order assessing appellate court filing fees and costs for the record on appeal was error since the defendant had been adjudged insolvent. Cliburn v. State, 510 So.2d 1155, 1156 (Fla. 3d DCA 1987).
It was likewise error to assess trial court costs authorized pursuant to sections 943.-25(4) and 960.20, Florida Statutes (1985) before affording the defendant notice thereof and an opportunity to defend. Jenkins v. State, 444 So.2d 947, 950 (Fla.1984); Cliburn.
Accordingly, the order assessing appellate court filing fees and costs for preparation of the record on appeal is reversed. The order assessing trial court costs and imposing a lien against the defendant is reversed for further proceedings. Reversed and remanded.